{¶ 39} I write separately only to express my concerns as to the second assignment of error.
 {¶ 40} It appears from the record that on Friday, February 2, 2007, the motion to intervene was filed by facsimile, and the juvenile court filed its entry of dismissal on Monday, February 5, 2007. It would appear that in its hurry to terminate these cases, the juvenile court did not consider the merits of the motion to intervene or was not actually aware of the motion to intervene prior to the filing of the entry of dismissal.
 {¶ 41} On February 7, MCJFS filed a motion for reconsideration (as well as a request for hearing and for a stay pending appeal). It is well-settled law that a motion for reconsideration of a final judgment is a nullity. Therefore, the denial of such a motion need not be reviewed by an appellate court. However, upon remand, I would direct the juvenile court to review the motion to intervene to determine whether the MCJFS has an interest relating to the subject of the action, and whether that interest will be adequately represented by the existing parties. See Civ.R. 24(A).